Citation Nr: 1133236	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-12 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and B.S.


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The appellant had active service from February 1968 to December 1970, from June 1978 to July 1992, and from September 1996 to May 1997.  He had service in the Republic of Vietnam (Vietnam) and is the recipient of the Meritorious Unit Commendation, the Vietnam Commendation Medal, the Army Good Conduct Medal, the Vietnam Service Medal, and the Vietnam Gallantry Cross Unit Citation, among others.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which denied the appellant's claim of entitlement to service connection for PTSD.  The appellant submitted a notice of disagreement with this determination in July 2006, and timely perfected his appeal in March 2007.

In March 2009, the appellant testified before the undersigned Acting Veterans Law Judge, during a Board video conference hearing.  A transcript of that proceeding has been associated with the appellant's VA claims file.

In September 2009, the Board remanded this claim for additional evidentiary development, to include obtaining a new VA PTSD examination.  The Board finds there has been substantial compliance with its September 2009 remand directives.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) scheduled the appellant for a medical examination and the appellant attended that examination.  The AMC later issued a Supplemental Statement of the Case in February 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

Recharacterization of the Issue on Appeal

The appellant originally filed a claim of entitlement to service connection for PTSD.  As is discussed in more detail below, the medical evidence of record indicates that the appellant has also been diagnosed with major depressive disorder and anxiety.  Although not claimed by the appellant, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is.]

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  Although the RO, which was obviously without the benefit of Clemons, denominated the claim as one for PTSD, the Board finds that the appellant was not prejudiced thereby.  As will be discussed below, the RO obtained all available medical records, which included diagnoses of major depressive disorder and anxiety.  The RO, in a letter dated in October 2004, asked for evidence of "a relationship between your current disability and an injury, disease, or event in military service."  The appellant also presented testimony as to the relationship between his active service and his current psychiatric disorder at his Board video conference hearing in March 2009.  Accordingly, he is not prejudiced by the Board's expansion of the issue at bar.



FINDINGS OF FACT

1.  The stressful incidents described by the appellant, including participating in grave registration duties and exposure to enemy fire both in camp and while driving in convoys, are consistent with the places, types, and circumstances of his service as a supplyman and motor vehicle operator in the Army in Vietnam during the Vietnam era.

2.  The appellant has been diagnosed with PTSD by VA mental health specialists, who based the diagnoses of PTSD on the appellant's experiences in Vietnam.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In light of the fully favorable determination in this case, no further discussion of VCAA compliance is necessary.



The Merits of the Claim

The appellant contends that he currently suffers from PTSD as a result of his time in active duty service.  The Board concurs.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  See 38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a Veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in- service stressor if they are consistent with the places, types, and circumstances of service.

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.

In this case, the appellant asserts that he has PTSD as a result of traumatic experiences while serving in Vietnam.  Some of the traumatic incidents he describes include his experiences as being part of graves registration, fear for his life and the life of his closest friend when his camp came under attack, and fear of small arms fire while he was participating in convoy duties.

The appellant's service records show that he was stationed in Vietnam from 1969 to 1970.  Based on verification from United States Army and Joint Services Records Research Center that the appellant experienced these stressors, the Board finds that the stressful incidents listed above are consistent with the places, types, and circumstances of his service.

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is aware that the VA examination reports dated in March 2006 and February 2010 diagnosed the appellant with both depression and anxiety, but did not find that he met the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)) criteria for PTSD.  Specifically, the February 2011 VA examiner stated that while the appellant did satisfy the criteria for depressive disorder, it was less likely as not that the depressive disorder was related to the appellant's experiences in Vietnam.

In support of the appellant's claim, he submitted a letter from a VA social worker, dated in October 2004, which stated that he did in fact meet the DSM-IV criteria for PTSD.  The appellant's PTSD diagnosis was noted to be consistent with the trauma he reported while stationed in Vietnam.  See Vet Center Letter, October 24, 2006.  Further, the appellant has received consistent PTSD therapy since approximately 2000.  The corresponding treatment records have continuously diagnosed the appellant with PTSD.  See VA Treatment Records, generally.

Given the above, the Board finds that in consideration of the newly amended 38 C.F.R. § 3.304, and with resolution of reasonable doubt in the appellant's favor, service connection for PTSD is warranted as the appellant has been diagnosed with PTSD by VA mental health professionals, who based their opinions on traumatic experiences described by the appellant, consistent with his service in Vietnam.  Therefore, the benefit-of-the-doubt will be conferred in his favor and his claim for service connection for PTSD is granted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.400 (2010); see also Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).



ORDER

Service connection for PTSD is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


